Exhibit 10.7

FIRST AMENDMENT TO

AWARD AGREEMENT UNDER THE

CHESAPEAKE MIDSTREAM MANAGEMENT INCENTIVE COMPENSATION PLAN (NOW KNOWN AS THE
ACCESS MIDSTREAM PARTNERS GP, L.L.C. MANAGEMENT INCENTIVE COMPENSATION PLAN)

This First Amendment to Award Agreement (this “Amendment”) is entered into
effective as of December 20, 2012, by and between Access Midstream Partners GP,
L.L.C. (the “Company”), and Robert S. Purgason (“Participant”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan and the Agreement (each as defined below).

RECITALS

WHEREAS, Participant was previously granted a Participation Interest under the
Chesapeake Midstream Management Incentive Compensation Plan, now known as the
Access Midstream Partners GP, L.L.C. Management Incentive Compensation Plan (the
“Plan”), pursuant to that certain Award Agreement, dated as of January 1, 2010
(the “Agreement”), between Participant and Chesapeake Midstream Management,
L.L.C., an Oklahoma limited liability company (“Chesapeake Midstream”);

WHEREAS, Chesapeake Midstream Development, L.L.C., an Oklahoma limited liability
company (“Seller”), has sold its outstanding ownership interests in Chesapeake
Midstream Operating, L.L.C., a Delaware limited liability company, to Access
Midstream Partners L.P., a Delaware limited partnership (“the “Partnership,” and
such sale, the “Transaction”), pursuant to that certain Unit Purchase Agreement,
dated as of December 11, 2012, between Seller and the Partnership (the “Purchase
Agreement”);

WHEREAS, in connection with the Transaction, pursuant to that certain Assumption
Agreement, dated as of December 20, 2012, between the Company and Chesapeake
Midstream, the Company, as the general partner of the Partnership, has assumed
and agreed to sponsor the Plan, effective as of the Closing Date (as defined in
the Purchase Agreement);

WHEREAS, pursuant to Section 6 of the Agreement, the Company and Participant may
amend the Agreement; and

WHEREAS, in connection with the Transaction, the Company and Participant
mutually desire to amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Participant hereby agree as
follows:

AMENDMENT

1. The following new Section 4 is hereby added to the Agreement, and Sections 4
through 7 of the Agreement are hereby renumbered as Sections 5 through 8,
respectively:



--------------------------------------------------------------------------------

“4. Nonrenewal of Employment Term: Solely for purposes of the Participation
Interest awarded to Participant pursuant to this Agreement, in the event that
Participant’s employment with the Company is terminated by reason of the
nonextension or nonrenewal by the Company of Participant’s employment term, such
termination shall constitute a termination of Participant’s employment by the
Company without Cause.”

2. This Amendment shall be and hereby is incorporated into and forms a part of
the Agreement.

3. Except as expressly provided herein, all terms and conditions of the
Agreement shall remain in full force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first set forth above.

 

ACCESS MIDSTREAM PARTNERS

GP, L.L.C.

By:   

/s/ Regina L. Gregory

Name:   Regina Gregory Title:  

Vice President – Legal and General

Counsel

 

PARTICIPANT

/s/ Robert S. Purgason

Name:   Robert S. Purgason

 

3